EXHIBIT 10.2




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



THIRD AMENDMENT TO DRUG DISCOVERY AND DEVELOPMENT AGREEMENT




THIS THIRD AMENDMENT TO DRUG DISCOVERY AND DEVELOPMENT AGREEMENT (“Amendment”),
effective as of November 29, 2012 (the “Amendment Date”), is entered into by and
between Celgene Corporation, a Delaware corporation, having a principal place of
business 86 Morris Avenue, Summit, NJ 07901 (“Celgene”), and
Array BioPharma Inc., a Delaware corporation, having a principal place of
business at 3200 Walnut Street, Boulder, Colorado 80301 (“Array”). Celgene and
Array are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” Capitalized terms used but not defined herein
have the meaning assigned to them in the Agreement (as defined below).
WHEREAS, Celgene and Array entered into that certain Drug Discovery and
Development Agreement, effective as of September 21, 2007, as amended on June
17, 2009 and on January 8, 2012 (collectively, the “Agreement”);
WHEREAS, pursuant to Section 3.5 of the Agreement, the Joint Research Committee
[ * ];
WHEREAS, based on the results of the further studies on such [ * ], the Parties
agreed that such [ * ] would not be [ * ], thereby ending Array’s obligation to
conduct the Discovery Program with respect to the Target [ * ], but not ending
the Option Term for [ * ];
WHEREAS, the Parties desire to continue the Discovery Program with respect to
the Target [ * ], and, based on the results of the continued Discovery Program,
the JRC has, in accordance with Section 3.5.1 of the Agreement, determined that
certain Compound(s) that [ * ] are available for selection as Lead Compound(s)
for advancement into [ * ];
WHEREAS, the Parties desire to conduct [ * ] for such potential Lead
Compound(s), advance certain of such additional modulators into [ * ], as
further described at Exhibit A; and
WHEREAS, the Parties desire to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.
This Amendment hereby amends and revises the Agreement to incorporate the terms
and conditions set forth in this Amendment. The relationship of the Parties
shall continue to be governed by the terms of the Agreement, as amended.

2.
In partial consideration of this Amendment, Celgene will pay to Array Three
Million Dollars (U.S. $3,000,000) within fifteen (15) days following the
Amendment Date to fund the [ * ] Work Plan as set forth at Exhibit A.


1 of 3

--------------------------------------------------------------------------------

EXHIBIT 10.2




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



3.
Selection of Development Compounds and Development Back-Up Compounds, if any,
shall be in accordance with the terms of the Agreement, including Sections 3.5.2
and 3.5.3.

4.
If, within [ * ] the selection of such Development Compounds and Development
Back-Up Compounds, Celgene exercises the Celgene Product Option with respect to
any Development Compound and any corresponding Back-Up Compounds directed to [ *
], then, in consideration of Celgene’s [ * ] of such Celgene Product Option, the
[ * ] Discovery Milestone for the [ * ] Target, as set forth at Section 6.2,
shall be reduced to [ * ]. If Celgene does not exercise such Celgene Product
Option within such [ * ], the Discovery Milestone shall not be reduced.

5.
For purposes of clarity, the Option Term for the Target [ * ] remains in full
force and effect and shall continue in accordance with Section 4.1 of the
Agreement (i.e., commencing on the Effective Date).

IN WITNESS WHEREOF, Celgene and Array have caused this Third Amendment to Drug
Discovery and Development Agreement to be executed by their respective duly
authorized representatives as of the date and year first written above.




CELGENE CORPORATION


ARRAY BIOPHARMA INC.


By:  /s/ Perry Karsen


By: /s/ John R. Moore


Name:   Perry Karsen


Name:   John Moore


Title:   EVP, COO


Title:  General Counsel








2 of 3

--------------------------------------------------------------------------------

EXHIBIT 10.2




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Attachment A


[ * ] Work Plan




Please see attached.


[ * ]



3 of 3